Calkins, C.
This is an action between the same parties as in First Nat. Bank v. Adams, ante, p. 801. It is an ation to recover other property claimed to be covered by the same mortgage. The evidence is similar, and the instructions were practically the same.
It therefore presents the same questions, and we recommend that, for the reasons stated in the opinion in that case, the judgment of the district court be reversed and the cause remanded for further proceedings.
Root, C., concurs.
By the Court: For the reasons above stated, the judgment of the district court is reversed and the cause remanded for further proceedings according to law.
Reversed.